Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to application filed on 05/10/2021.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are directed to non-statutory subject matter.
Regarding Claim 1, the claim does not fall within at least one of the four categories of patent eligible subject matter. Claim 1 recites an automated speech recognition model configured to process a sequence of acoustic frames and generate a rescored distribution over possible speech recognition hypothesis. In the applicant’s specification, it is explained that the automated speech recognition model is an end-to-end neural network model that can be implemented as software application (see specification, page 1, paragraph [0003] and page 25, paragraphs [0060-0061]). The end-to-end neural network models are known to be software algorithms or computer programs.
Claim 1 is directed to a program per se.  Such claimed computer programs do not define any structural and functional interrelationships between the computer program and other claimed elements of a computer which permit the computer program’s functionality to be realized. In contrast, a claimed computer-readable medium encoded with a computer program is a computer element which defines structural and functional interrelationships between the computer program and the rest of the computer which permit the computer program’s functionality to be realized, and is thus statutory. See Lowry, 32 F.3d at 1583-84, 32 USPQ2d at 1035. Since a computer program is merely a set of instructions capable of being executed by a computer, the computer program itself is not a process and therefore, without the computer-readable medium needed to realize the computer program’s functionality, it is non-statutory functional descriptive material.
Regarding Claims 2-10, the rationale provided for the rejection of Claim 1 is incorporated herein.

Indication of Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record teaches neural network systems for processing audio frames and generating probabilities for speech recognition hypotheses in order to generate a transcription (see Yoshida et al. (US Pub. 2020/0349954 A1) and Yoshida et al. (US Pub. 2020/0349950 A1)), but the prior art of record fails to teach, disclose or suggest using a second encoder to “generate, at each of the plurality of output steps, a second higher order feature representation for a corresponding first higher order feature frame” and using a language model to ““generate, at each of the plurality of time steps, a rescored probability distribution over possible speech recognition hypothesis”, as found in Claim 1. Similar features are claimed in Claims 2-10.

Allowable Subject Matter
Claims 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach, disclose or suggest the claimed limitation of (in combination with all other limitations in the claim) “rescoring, using an external language model, the first probability distribution over possible speech recognition hypothesis to generate a transcription of the utterance”, as found in Claim 11. Similar features are claimed in Claims 12-20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU B HANG whose telephone number is (571)272-0582.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad H. Ghayour, can be reached at (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU B HANG/Primary Examiner, Art Unit 2672